CCA 37957. On consideration of Appellant’s motion to attach documents and Appellee’s motion to dismiss the petition for grant of review without prejudice and motion to treat Appellant’s motion to vacate before the United States Air Force Court of Criminal Appeals as a motion for reconsideration, it is ordered that Appellee’s motion to dismiss the petition for grant of review without prejudice and motion to treat Appellant’s motion to vacate before the United States Air Force Court of Criminal Appeals as a motion for reconsideration are hereby granted, and Appellant’s motion to attach documents is hereby denied as moot.